Attorney Grievance Commission of Maryland v. Christopher Edward Vasiliades, Misc.
Docket AG No. 10, September Term, 2020. Opinion by Hotten, J.

ATTORNEY DISCIPLINE – SANCTIONS – DISBARMENT. Disbarment is the
appropriate sanction for an attorney who violated Maryland Attorneys’ Rules of
Professional Conduct 19-308.1(b), 19-308.4(a), (b), (c), (d), and (e). Respondent’s conduct
included intentional dishonesty during the bar admission process; criminal infractions and
violation of protective orders that were not reported to the Attorney Grievance
Commission; and disturbing content reflected in social media accounts linked to his
professional profile.
 Circuit Court for Baltimore County
 Case No. C-03-CV-20-001702
 Argued: May 6, 2021                                                                   IN THE COURT OF APPEALS

                                                                                             OF MARYLAND

                                                                                          Misc. Docket AG No. 10

                                                                                           September Term, 2020

                                                                                   __________________________________

                                                                                        ATTORNEY GRIEVANCE
                                                                                      COMMISSION OF MARYLAND
                                                                                                     v.
                                                                                         CHRISTOPHER EDWARD
                                                                                              VASILIADES
                                                                                   __________________________________

                                                                                        Barbera, C.J.,
                                                                                        McDonald,
                                                                                        Watts,
                                                                                        Hotten,
                                                                                        Getty,
                                                                                        Booth,
                                                                                        Biran,

                                                                                                   JJ.
                                                                                   __________________________________

                                                                                           Opinion by Hotten, J.
                                                                                   __________________________________

                                                                                        Filed: August 16, 2021




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                      2021-08-16 13:52-04:00




Suzanne C. Johnson, Clerk
      The Attorney Grievance Commission of Maryland, acting through Bar Counsel

(“Petitioner”), directed that charges be filed against Christopher Edward Vasiliades

(“Respondent”), pursuant to Md. Rule 19-721.1 The charges stemmed from Respondent’s

responses and omissions during the process of his admission to the Maryland Bar, as well

as personal misconduct arising thereafter.

      On April 7, 2020, Petitioner filed a Petition for Disciplinary or Remedial Action

against Respondent. By order dated April 17, 2020, pursuant to Md. Rule 19-722(a),2 we

assigned the matter to the Honorable Colleen A. Cavanaugh (“hearing judge”) of the

Circuit Court for Baltimore County, to conduct a hearing and render findings of fact and

conclusions of law.3 The hearing judge conducted a hearing on October 26 and 27, 2020

and entered her findings of fact and conclusions of law on December 16, 2020.

      Upon consideration of the evidence presented, the hearing judge found, by clear and

convincing evidence, that Respondent violated Maryland Attorneys’ Rules of Professional




      1
          Maryland Rule 19-721(a)(1) provides, in pertinent part: “Upon approval or
direction of the Commission, Bar Counsel, on behalf of the Commission, shall file a
Petition for Disciplinary or Remedial Action in the Court of Appeals.”
      2
        Maryland Rule 19-722(a) provides, in pertinent part: “Upon the filing of a Petition
for Disciplinary or Remedial Action, the Court of Appeals may enter an order designating
(1) a judge of any circuit court to hear the action, and (2) the clerk responsible for
maintaining the record.”
      3
        Initially, on April 14, 2020, we issued an order transmitting this matter to the
Honorable C. Carey Deeley, Jr. for a hearing, but in light of a conflict of interest, we
reassigned the matter to Judge Cavanaugh.
Conduct (“MARPC”)4 19-308.1(b) (Bar Admission and Disciplinary Matters), and 19-

308.4(a), (b), (c), (d), and (e) (Misconduct).    The hearing judge also found certain

aggravating and mitigating factors. On January 12, 2021, Respondent filed exceptions to

the hearing judge’s findings of fact and conclusions of law.

        For the reasons expressed below, we disbar Respondent from the practice of law in

this state.

                       THE HEARING JUDGE’S FINDINGS OF FACT

        We republish the relevant portions of the hearing judge’s findings of fact below.

See, e.g., Attorney Grievance Comm’n v. Keating, 471 Md. 614, 622, 243 A.3d 520, 525

(2020); Attorney Grievance Comm’n v. Gracey, 448 Md. 1, 9, 136 A.3d 798, 803 (2016).

                                       Background

        From 2012 to 2016, the Respondent attended the University of Maryland
        Francis King Carey School of Law as an evening student. The Respondent
        worked for Paul J. Duffy, Esquire as a law clerk from April 2013 through
        December 2016. The Respondent was admitted to the Bar of Maryland on
        December 14, 2016. Since 2018, he has maintained a solo law practice in
        Baltimore County focused on criminal defense.

                           Admission to the Bar of Maryland

        On March 23, 2016, the Respondent submitted his Application for
        Admission to the Bar of Maryland (“Bar Application”) to the State Board of
        Law Examiners (“SBLE”). The Bar Application stated, in part: “I do
        solemnly declare and affirm under penalties of perjury that the contents of
        the foregoing petition are true and correct[,]” and was signed by the
        Respondent on March 23, 2016. Part II of the Bar Application, the Character
        Questionnaire, contained 20 questions, some with subparts. The Character
        Questionnaire required the disclosure of information related to the

      Effective July 1, 2016, the Maryland Lawyers’ Rules of Professional Conduct
        4

(“MLRPC”) were renamed the Maryland Attorneys’ Rules of Professional Conduct
(“MARPC”) and re-codified in Title 19 of the Maryland Rules, without substantive change.

                                            2
Respondent’s character and fitness to practice law including, but not limited
to, information regarding education, employment, contacts with the legal
system, financial obligations, and any conditions and/or impairments that
could affect the practice of law.

Question 15(a)(i) of the Character Questionnaire states:

       Do you have any condition or impairment (such as substance
       abuse, alcohol abuse, or a mental, emotional, nervous, or
       behavioral disorder or condition) that in any way currently
       affects, or, if untreated or not otherwise actively managed,
       could affect your ability to practice law in a competent and
       professional manner? In this question “currently” means
       recently enough that the condition could reasonably have an
       impact on your ability to function as a lawyer. “Actively
       managed” means that you receive the appropriate therapy,
       participate in supervised monitoring and/or recognized peer
       support program, or utilize other appropriate support systems
       to cope with your condition or impairment.

The next question, Question 15(a)(ii), states:

       If your answer to (a)(i) of this question is “yes”, are the
       limitations caused by your disorder, condition, or substance
       abuse problem reduced or ameliorated because you receive
       ongoing therapy or treatment (with or without medication) or
       because you participate in a monitoring program or another
       support system (including A.A., N.A., etc.)? If you answer
       “Yes” explain briefly describing any treatment or therapy you
       received in the past year or receive now[.]

The Respondent answered “No” to Questions 15(a)(i) and 15(a)(ii).

Question 20 on the Bar Application is titled “Affirmation of Applicant’s
Duty of Full, Candid Disclosure and Applicant’s Continuing Duty to Submit
Written Notice of Changes to Information Sought by the Application”
(“Affirmation of Continuing Duty to Disclose”) and states, in part:

       I understand that the required disclosures in this questionnaire
       are of a continuing nature. I hereby acknowledge my duty to
       respond fully and candidly to each question or required
       disclosure and to ensure that my responses are accurate and
       current at all times until I am formally admitted to the bar of


                                      3
               the State of Maryland. I will advise the Board immediately and
               in writing of any changes in the information disclosed in or
               sought by this questionnaire, including any pertinent facts
               developed after the initial filing of this application and the facts
               of any incident occurring subsequent to the initial filing of this
               application.

      The Respondent signed the Affirmation of Continuing Duty to Disclose on
      January 13, 2016. The Respondent submitted his Bar Application on March
      23, 2016. On May 11, 2016, the Respondent supplemented his Bar
      Application to include information responsive to Question 8.[5] The
      Respondent also supplemented his response to Question 12[6] when he
      received a traffic citation after submitting his Bar Application online. The
      Court [found] that the Respondent was aware of his continuing duty to update
      the information disclosed on his Bar Application after its submission.

      After the Respondent submitted his Bar Application, he, like all applicants,
      was required to be interviewed by an Investigator with the Character
      Committee of the SBLE. In June 2016, Augustus F. Brown, Chair of the
      Second Circuit of the Character Committee, assigned the Honorable C. Carey
      Deeley, Jr.[7] as the Character Committee Investigator for the Respondent.
      [Mr.] Deeley’s role was to investigate the Respondent’s character and fitness

      5
          Question 8 states:

               Have you ever resigned from or been charged, reprimanded or
               otherwise disciplined by any school, college, or university, or by any
               trade or professional organization, at any time for any reason? If so,
               identify the institution or organization, state the cause, circumstances,
               date and outcome of each such occurrence. Do so by attachment to
               this Application.
      6
          Question 12 states, in relevant part:

               (a) The following is a complete record of all criminal proceedings
               (including traffic citations, arrests, summonses) to which I am or have
               ever been a party. I have listed here all motor vehicle citations for
               moving violations (including all speeding citations) and excluded
               only occasional parking violations.
      7
         All of the Respondent’s relevant interactions with Judge Deeley took place prior
to his [appointment] to the bench on December 15, 2016. [We will refer to him as Mr.
Deeley during the period of his communications with Respondent.]

                                                  4
to practice law and make a recommendation as to whether the Respondent
should be admitted to the Maryland Bar. In June 2016, Mr. Brown forwarded
to [Mr.] Deeley a Memorandum from the SBLE which noted specific issues
to investigate related to the Respondent. The issues to be investigated
included 1) an incident involving the Respondent urinating in public; 2)
numerous criminal/traffic proceedings in which the Respondent was
involved; and 3) a surety bond.

Upon receiving the SBLE Memorandum, [Mr.] Deeley reviewed the
Respondent’s Bar Application and contacted the Respondent to gather
additional information. The numerous criminal and traffic proceedings
referenced in the SBLE Memorandum referred to the Respondent’s response
to Question 12(a). The incidents disclosed were as follows:

       1.  Alcohol Beverage Open Container in Public – 2007
       2.  Disorderly Conduct, Failure to Obey Lawful Order – 2007
       3.  Possession of Alcohol Under Age 21 – 2007
       4.  Driving Vehicle While Under the Influence of Alcohol –
           2007
       5. Urinating in Public – 2010
       6. Driving Vehicle While Impaired by Alcohol – 2011
       7. Driving While License Suspended/Revoked – 2011
       8. Second Degree Assault – 2014
       9. Driver Using Handheld Device While Vehicle in Motion –
           2014
       10. Driver Using Handheld Device While Vehicle in Motion –
           2015
       11. Driver Failure to Obey Properly placed Traffic Control
           Device - 2016

Due to the Respondent’s lengthy criminal and traffic history, [Mr.] Deeley
and the Respondent met six times over the course of three months. [Mr.]
Deeley was concerned that the Respondent had a problem with alcohol as
more than half of the criminal and traffic proceedings disclosed on his Bar
Application involved alcohol use. [Mr.] Deeley testified that it was his
practice to inquire as to an applicant’s character, which included determining
whether an applicant had past or current alcohol and/or drug abuse issues.
[Mr.] Deeley further testified that he reviewed his file on the Respondent
prior to trial and from that review, “it’s clear that we discussed drugs and
alcohol.” The Respondent admits that he and [Mr.] Deeley discussed his
prior and current habits with alcohol and his prior behavior and decision-
making.



                                      5
On November 21, 2016, [Mr.] Deeley submitted his recommendation to Mr.
Brown and the Character Committee. [Mr.] Deeley wrote, in part: “I don’t
believe [the Respondent] has a substance abuse problem at present; he
credibly reports minimally using alcohol.” In the letter, [Mr.] Deeley
recommended that the Respondent be admitted to the Bar because he
believed that the Respondent had been honest with him and had taken
responsibility for his poor judgment during his “growing up years.”

After receiving [Mr.] Deeley’s recommendation, Mr. Brown requested that
[Mr.] Deeley explain in greater detail his reasons for recommending the
Respondent for admission to the Bar. Thereafter, [Mr.] Deeley sent the
Respondent to be evaluated by James Quinn, then-Director of the Lawyers
Assistance Program of the Maryland State Bar Association. On December
1, 2016, Mr. Quinn wrote to [Mr.] Deeley and stated, in part:

      [The Respondent] made full disclosure to me of all issues and
      problems, including his substance abuse history and treatment.
      I found that [the Respondent] accepts responsibility for his past
      negative behavior and poor judgment. [The Respondent] has
      matured. . . [.] Today, [the Respondent] is implementing
      positive coping skills and is using sound judgment. [The
      Respondent] has completed alcohol education/treatment
      programs in the past and I do not find it necessary to
      recommend treatment at this time. ([E]mphasis added).

Mr. Quinn believed that the Respondent had fully disclosed his substance
abuse history and treatment during their meeting. Relying upon this belief,
Mr. Quinn wrote to [Mr.] Deeley and concluded, in his professional opinion,
that the Respondent’s “conduct, general moral character and standards are
very good.”

Relying upon Mr. Quinn’s “favorable report,” [Mr.] Deeley wrote Mr.
Brown a more detailed explanation for why he believed the Respondent
should be admitted to the Bar. [Mr.] Deeley stated, in part:

      Admittedly, when I first received [the Respondent’s] materials,
      I was less than impressed. He has more contacts with the court
      system than anyone I have previously interviewed. His
      description of his prior twists and turns is less than clear. And,
      frankly, I worried that [the Respondent] may have an alcohol
      problem.




                                      6
      For that reason, I did what I have done with others similarly
      situated. I met with him multiple times in an effort to make an
      informed judgment, over time, on whether to recommend him,
      based not only on the paperwork, but also on personal
      contact.[]

      Since 2011, [the Respondent] has progressed. He no longer
      appears to abuse alcohol (or drugs—his alcohol assessment for
      one of the DWIs makes mention of prior cannabis use, which
      [the Respondent] explained as having experimented in high
      school and occasional use in college).[]

      He showed up on time, every time I asked him to come in. He
      never evidenced frustration at the repeated requests to return.
      He worked hard to produce a readable, in-depth summary of
      his prior indiscretions.

[Mr.] Deeley recommended that the Respondent be admitted to the Bar
because he believed the Respondent had been honest during their six
meetings. On December 14, 2016, the Respondent was admitted to the Bar.

In his sworn statement to Bar Counsel, Respondent admits that, by his final
semester of law school in 2016, he had become addicted to Percocet. At the
height of his use, the Respondent was taking up to 90 milligrams of Percocet
per day and 30 milligrams of Adderall per day. The Respondent admits that
he did not have a prescription for either Percocet or Adderall and that he
obtained the substances illegally from an ex-girlfriend. The Respondent
attempted to stop taking Percocet on his own, but experienced negative
physical symptoms and continued to abuse Percocet until he completed the
Bar Examination.

In his sworn statement to Bar Counsel, Respondent testified about his drug
use during the Spring and Summer of 2016:

      And I think during that time is when I got addicted. I knew I
      had a problem. I was denying it to myself, quite frankly. I was
      like I don’t have a problem, I don’t have a problem, I can kick
      this, I just got to finish. I would always put like a, all right, I’m
      going to finish it, once I’m done finishing law school, once I’m
      done with my finals, and then, okay, I’m going to finish it once
      I’m done doing this. And I always put up these arbitrary
      timelines. I didn’t really, I couldn’t because I was hooked and



                                       7
         I would start to feel aches, couldn’t sleep. My diet was off. I
         gained weight. I was gaining a lot of weight during that time.[]

         So finally, you know, after the bar, I don’t want to jolt
         anything. I wanted to finish the bar exam, get it out of the way,
         and then get back, you know, getting help. And then I got help,
         I went to the doctor . . . . ([E]mphasis added).

In contrast, at that trial of this matter the Respondent maintained that he was
not using Percocet and Adderall in his final semester of law school;
specifically, when he completed his Bar Application. He testified instead
that his use of these substances was limited to the one month immediately
preceding the Bar exam because the drugs “helped [him] get into the zone.”

The Respondent sat for the Bar Examination at the end of July 2016. Shortly
thereafter, Respondent stopped taking Adderall and Percocet and suffered
from insomnia and other ill effects. Respondent “knew about Suboxone and
what it does” so he went to his primary care physician who prescribed daily
Suboxone. Since the summer of 2016, the Respondent has been prescribed
Suboxone which he currently takes two times per day.

The Respondent admits that he never disclosed to [Mr.] Deeley or Mr. Quinn
his prior use of Adderall and Percocet, his addiction to Percocet, or his daily
use of Suboxone. The Respondent maintains that he did not disclose his prior
substance use and/or addiction because he was never “specifically” asked
about it. The Court finds that the Respondent’s testimony on this point lacks
credibility. [Mr.] Deeley referred the Respondent to Mr. Quinn for the
express purpose of a substance abuse evaluation. Although the Respondent
may not have appreciated his dependence on Percocet when he completed
his Bar Application in early 2016, he certainly understood that he had a recent
addiction that required treatment when he met with [Mr.] Deeley and Mr.
Quinn.

                                         J.T.

In June 2017, the Respondent became acquainted with J.T.[8] when she
frequented his family’s restaurant in Glen Burnie, Maryland. The
Respondent later hired J.T. to work in the family restaurant and, in November
2017, the Respondent and J.T. began a romantic relationship. At the time,
J.T. was 17 years old and a senior in high school and the Respondent was 29
years old. In December 2018, the romantic relationship ended. On or about

8
    J.T. is referred to by her initials out of respect for her privacy.

                                           8
       early January 2019, the Respondent believed that he and J.T. had reconciled
       their relationship.

       On the morning of January 8, 2019, J.T. called the Respondent and told him
       she was having a panic attack. The Respondent went to pick up J.T. and
       bring her back to his house. According to the Respondent, J.T. admitted to
       him that she recently dated a man in exchange for money. The Respondent
       testified that this upset him and that, throughout the day on January 8, 2019,
       he and J.T. argued sporadically about their relationship. At some point that
       day, the Respondent and J.T. met with the Respondent’s ex-girlfriend who
       provided the Respondent with multiple Xanax pills. The Respondent later
       “took some of the Xanax” because he “was hurting” and “wanted something
       to numb [the] pain.” Around 8:30 P.M., the Respondent began drinking
       whiskey and, by 10:30 P.M., he was under the influence of alcohol.

       Around 10:30 P.M. on January 8, 2019, the Respondent’s father, Louis
       Vasiliades, and his brother, Nicholas Vasiliades, arrived at the house.[9] The
       Respondent testified that he became upset and angry when he observed J.T.
       interacting with his family as they all seemed happy to see each other. The
       Respondent admits that he yelled at J.T., called her a “f[---]ing w[----]” and
       then squeezed a yogurt on top of her head. J.T. called the police, who
       subsequently arrived at the house and spoke to those present. The
       Respondent denied to police that he squeezed yogurt onto J.T.’s head. In his
       sworn statement to Bar Counsel, Respondent initially admitted that he lied
       to police, but then clarified that he was never directly asked about pouring
       yogurt on J.T. so his failure to tell police what happened was not a lie but a
       failure to elaborate. The police arranged for Louis Vasiliades to drive J.T.
       home.

       On January 9, 2019, J.T. filed criminal charges against the Respondent in the
       District Court of Maryland for Baltimore County in Case Number 6C470959
       (“Assault Case”). That same day, the Respondent was charged with two
       counts of second-degree assault and one count of fourth-degree sex offense
       – sexual contact; a warrant for his arrest was issued. The trial in the Assault
       Case was scheduled for May 1, 2019.

       On January 9, 2019, J.T. also petitioned for a temporary protective order
       against the Respondent in the District Court of Maryland for Anne Arundel
       County in Case Number D-07-FM-19-807269 (“Protective Order Case”).
       That day, J.T. appeared before the Honorable Eileen A. Riley who granted

       9
          During the relevant time period, the Respondent [resided] with his father, brother
and, at times, J.T.

                                             9
the temporary protective order and ordered the Respondent not to “contact,
attempt to contact, or harass (in person, by telephone, in writing or by any
other means)” J.T. The temporary protective order was in effect until January
17, 2019. On January 10, 2019, the Respondent was arrested (and later
released) in the Assault Case. While in custody on January 10, 2019, the
Respondent was served with the temporary protective order. The temporary
protective order was later extended and remained in effect until February 6,
2019, the date of the final protective order hearing.

On January 23, 2019, the Respondent, in violation of the protective order,
sent J.T. an email and a text message. At trial, the Respondent attempted to
minimize the violation of the protective order by explaining that the
communications were “business related” and somehow justifiable because
he had a missed call from J.T.’s number earlier in the day. However,
Respondent admits that when he sent the email to J.T. he changed her last
name to that of the man that J.T. admitted to dating during their relationship.
The [c]ourt rejects the Respondent’s explanations and excuses for contacting
J.T. and finds that the Respondent knowingly and intentionally violated the
temporary protective order on January 23, 2019.

On or about January 29, 2019, the Respondent was charged in the District
Court of Maryland for Anne Arundel County in Case Number D-07-CR-19-
002186 for violating the temporary protective order on January 23, 2019
(“Violation of Protective Order Case”). Trial in the Violation of Protective
Order Case was set for May 9, 2019.

On February 6, 2019, J.T. appeared before the Honorable Thomas V. Miller
for the final protective order hearing. The Respondent chose not to appear,
and Judge Miller entered a final protective order. The final protective order
was to remain in effect until February 6, 2020. The final protective order
contained the same “no contact” provisions as the prior, temporary protective
orders.

Between February 6, 2019, when the final protective order was entered, and
June 13, 2019, when the order was rescinded, the Respondent had multiple
contacts with J.T. in violation of the order. In March 2019, J.T. contacted
the Respondent to discuss their relationship. The Respondent described the
contact as follows:

       She reached out the first time at the end of March to me. She
       called from a different number basically. And basically, we
       just, you know, we talked about everything because I guess
       everything, how it ended was shocking to me. And basically,


                                      10
       we talked about everything and then from that point from
       March until June basically she would call me and text me and
       stuff and we would talk and then she asked to see me. We did
       see each other a couple times, too.

In March 2019, the Respondent and J.T. discussed the Assault Case. The
Respondent claims that J.T. wanted to “drop the charges” and that he told
J.T. that it was her decision whether to appear in court. On May 1, 2019, the
Respondent and his counsel appeared for trial in the Assault Case. When
J.T. did not appear, the State requested a postponement, which was denied,
and the case was dismissed. Later that day, J.T. called the Respondent who
informed her that the case was dismissed.

In advance of the May 9, 2019 trial date in the Violation of the Protective
Order Case, the Respondent and J.T. discussed that J.T. was not planning to
appear for the trial. On May 9, 2019, the Respondent and his counsel
appeared for trial in the Violation of the Protective Order Case. When J.T.
did not appear, the State dismissed the case. After leaving the courthouse,
the Respondent met J.T. at a nearby restaurant for lunch. The Respondent
brought with him a blank petition to rescind the final protective order which
he helped J.T. complete. When asked how he assisted J.T., the Respondent
testified as follows:

       She asked what she should say as the reason for rescinding it
       and I told her that, you know, basically I said, [“]Because
       you’re not scared of me.[”] Basically.

On June 13, 2019, J.T. filed the petition to rescind the final protective order,
which was granted.

                                Social Media

In 2018, the Respondent opened his law firm, “Vas Law, LLC,” in Baltimore
County, Maryland. Sometime thereafter, the Respondent created a website
for his law firm, “vaslawllc.com,” and began to advertise his services.

As of September 2019, the Respondent maintained Twitter and Instagram
accounts. As of September 2019, the Respondent’s Instagram username was
“chris__law__.” The Respondent’s biography for his Instagram account
stated, in part:

       Christopher Vasiliades, Esq.



                                      11
             Download the Vas Law Accident App. Legal Representation
             for Auto Accidents. Criminal Defense. Call 1-833-C-LAW-
             123. DM for advice. Se habla espanol.
             www.vaslawllc.com

      As of September 2019, the Respondent’s Twitter username was
      “@THE_Chris_Law.” The Respondent’s biography for his Twitter account
      featured “VASLAW, LLC” in large and bold font and stated, in part:

             Chris Law
             @ THE_Chris_Law
             Download the Vas Law Accident App.
             Dauntless legal representation for auto accidents, criminal
             defense. Call 1-833-C-LAW-123. Baltimore, MD
             vaslawllc.com

      As of September 2019, the Respondent’s social media accounts contained
      the following posts and comments:

             1. A comment, authored by the Respondent, stating:
                “@tep_time coming from the fat married n[----] who can’t
                go to a ballgame without his girl’s permission”
             2. A comment, authored by the Respondent, stating: “Real n[-
                ---] s[---]”
             3. A post, shared by the Respondent, discussing out-of-
                wedlock birth statistics. The Respondent commented on
                the post, “[a]ttention broke b[-----]s. Y’all getting knocked
                up thinking he’ll stick around is literally not working.
                Here’s statistical proof”
             4. A post, authored by the Respondent, stating: “B[----]es are
                so wack. You have to act like you don’t give AF about
                them for them to really like you. You act like you care;
                they s[---] on you. But then they cry because you don’t give
                them enough attention. They are ALL insecure AF”
             5. A post, authored by the Respondent, stating, “[h]umans
                aren’t meant to be happy sweetie. Especially women lol”
             6. A post authored by username “lil duval,” that was re-
                tweeted[10] by the Respondent stating: “Ladies always
                remember, you are who you let f[---] you”

      10
         At trial, the Respondent defined “retweeting” as “an endorsement of another
statement made by somebody else.”


                                           12
                7. A post authored by username “lil duval,” that was re-
                   tweeted by the Respondent stating: “Ladies y’all might
                   wanna stop showing who y’all f[---]ing cuz it might make
                   a better n[----] not even wanna f[---] wit u.”
                8. A post authored by another user, that was re-tweeted by the
                   Respondent and commented on by the Respondent with a
                   laughing and a thumbs up emoji. The post by the other user
                   stated, “everytime a DC n[----] tell me ‘I’m too cute to be
                   from Baltimore’ I tell him he’s to straight to be from DC.
                   fomf f[--]got”

       The social media accounts on which these posts and comments appeared
       were linked to the Respondent’s law firm website and were accessible by the
       public without privacy restrictions. The Respondent also used his social
       media accounts to advertise his services and provide legal information.

(Citations omitted).
                       THE HEARING JUDGE’S CONCLUSIONS OF LAW

       The hearing judge concluded that Respondent violated MARPC 19-308.1(b) and

19-308.4(a), (b), (c), (d), and (e).

     MARPC 19-308.1 – Bar Admission and Disciplinary Matters (“Rule 8.1”)11

       The hearing judge concluded that Respondent violated Rule 8.1(b) by answering

“No” to Question 15(a)(i) & (ii) on his initial bar application, Question 6 on the affirmation,


       11
            Rule 8.1(b) provides:

       An applicant for admission or reinstatement to the bar, or a lawyer in
       connection with a bar admission application or in connection with a
       disciplinary matter, shall not: . . .

       (b) fail to disclose a fact necessary to correct a misapprehension known by
       the person to have arisen in the matter, or knowingly fail to respond to a
       lawful demand for information from an admissions or disciplinary authority,
       except that this Rule does not require disclosure of information otherwise
       protected by Rule 19-301.6 (1.6).


                                              13
and failing to supplement his application materials to include information relating to his

addiction to Percocet and use of Suboxone.12        The hearing judge determined that

Respondent understood the duty to supplement his answers, as demonstrated by his

supplements to other portions of the application. The hearing judge noted that Mr. Deeley

and Mr. Quinn were undeniably interested in Respondent’s history of substance use. The

hearing judge rejected Respondent’s defense that he failed to disclose the information

because he was not specifically asked about it as disingenuous and unbelievable.

                        MARPC 19-308.4 – Misconduct (“Rule 8.4”)

       The hearing judge concluded that Respondent violated Rule 8.4(a) for his violations

of Rules 8.1(b) and 8.4(b), (c), (d), and (e).13



       12
         “Suboxone is the brand name for a prescription medication used in treating those
addicted to opioids, illegal or prescription.” Jeffery Juergens, What is Suboxone?,
Addiction Center (June 17, 2021), https://www.addictioncenter.com/treatment/medication
s/suboxone/, archived at https://perma.cc/2BYV-2QT6.
       13
            Rule 8.4 provides, in pertinent part:

       It is professional misconduct for an attorney to:
       (a) violate or attempt to violate the Maryland Attorneys’ Rules of
       Professional Conduct, knowingly assist or induce another to do so, or do so
       through the acts of another;
       (b) commit a criminal act that reflects adversely on the attorney’s honesty,
       trustworthiness or fitness as an attorney in other respects;
       (c) engage in conduct involving dishonesty, fraud, deceit or
       misrepresentation;
       (d) engage in conduct that is prejudicial to the administration of justice;
       (e) knowingly manifest by words or conduct when acting in a professional
       capacity bias or prejudice based upon race, sex, religion, national origin,
       disability, age, sexual orientation or socioeconomic status when such action
       is prejudicial to the administration of justice, provided, however, that
       legitimate advocacy is not a violation of this section[.]

                                               14
       The hearing judge concluded that Respondent violated Rule 8.4(b) through his

criminal assault of J.T. and violation of a protective order. The hearing judge found that

Respondent committed a second-degree assault by causing offensive physical contact to

J.T. in squeezing yogurt on her head. The hearing judge also found that Respondent

knowingly and intentionally violated the various protective orders through his: January 23,

2019 email to J.T.; January 23, 2019 text message to J.T.; March 2019 telephone

conversation with J.T.; May 1, 2019 telephone conversation with J.T.; and May 9, 2019

meeting with J.T. The hearing judge opined that Respondent’s actions indicated a lack of

the characteristics relevant to the practice of law because they involved violence,

dishonesty, interference with the administration of justice, and indifference to legal

obligation.

       The hearing judge concluded that Respondent violated Rule 8.4(c) by engaging in

conduct involving deceit or misrepresentation. Specifically, the hearing judge found that

Respondent failed to correct his answers to Questions 15(a)(i) and (ii) and failed to disclose

his substance abuse and addiction to Mr. Deeley and Mr. Quinn.

       The hearing judge concluded that Respondent violated Rule 8.4(d) as a result of the

criminal conduct which violated Rule 8.4(b). The hearing judge opined that Respondent’s

many acts of misconduct, including the conduct violative of Rules 8.1 and 8.4,

demonstrated a disregard for the law and brought the legal profession into disrepute.

       The hearing judge concluded that Respondent violated Rule 8.4(e) for authoring and

sharing biased and prejudicial language on his public social media accounts which he also

used to advertise his legal practice. The hearing judge noted that the words used and shared


                                             15
by Respondent “speak for themselves” and are replete with racial, homophobic, and sexist

slurs, frequently demeaning women. The hearing judge determined that the content was

prejudicial to the administration of justice, because it reflected poorly on the legal

profession in the eyes of a reasonable member of the public. The hearing judge concluded

that Respondent was acting in his professional capacity with respect to his social media use

and violated Rule 8.4(e).

  THE HEARING JUDGE’S FINDINGS OF AGGRAVATING AND MITIGATING FACTORS

       We have long identified several aggravating and mitigating factors to be considered

in attorney grievance matters. Aggravating factors include:

       (1) prior attorney discipline; (2) a dishonest or selfish motive; (3) a pattern
       of misconduct; (4) multiple violations of the MARPC; (5) bad faith
       obstruction of the attorney discipline proceeding by intentionally failing to
       comply with the Maryland Rules or orders of this Court; (6) submission of
       false evidence, false statements, or other deceptive practices during the
       attorney discipline proceeding; (7) a refusal to acknowledge the
       misconduct’s wrongful nature; (8) the victim’s vulnerability; (9) substantial
       experience in the practice of law; (10) indifference to making restitution or
       rectifying the misconduct’s consequences; (11) illegal conduct, including
       that involving the use of controlled substances; and (12) likelihood of
       repetition of the misconduct.

Keating, 471 Md. at 639, 243 A.3d at 535 (citation and other markings omitted). Mitigating

factors include:

       [(1)] absence of a prior disciplinary record; [(2)] absence of a dishonest or
       selfish motive; [(3)] personal or emotional problems; [(4)] timely good faith
       efforts to make restitution or to rectify consequences of misconduct; [(5)] full
       and free disclosure to disciplinary board or cooperative attitude toward
       proceedings; [(6)] inexperience in the practice of law; [(7)] character or
       reputation; [(8)] physical or mental disability or impairment; [(9)] delay in
       disciplinary proceedings; [(10)] interim rehabilitation; [(11)] imposition of
       other penalties or sanctions; [(12)] remorse; and [(13)] remoteness of prior
       offenses.


                                             16
Keating, 471 Md. at 639–40, 243 A.3d at 536 (citation omitted).

                                   Aggravating Factors

       The hearing judge found the presence of the following aggravating factors:

dishonest or selfish motive; pattern of misconduct; multiple offenses; and refusal to

acknowledge the wrongful nature of conduct. The hearing judge found that Respondent

demonstrated a dishonest or selfish motive by failing to disclose his addiction to Percocet

and illegal purchase of other drugs during the Bar admission process, or to Mr. Deeley or

Mr. Quinn. The hearing judge also found that Respondent demonstrated a pattern of

misconduct during the Bar admission process, through his repeated violations of the

temporary and final protective orders, and the numerous social media posts or comments

containing biased and prejudicial language.

       The hearing judge found that Respondent refused to acknowledge the wrongful

nature of his conduct throughout the disciplinary proceedings. As an example, the hearing

judge noted that Respondent attempted to minimize the violation of the protective order on

January 23, 2019 by explaining that the communications were “business related” and

somehow justifiable because he had a missed call from J.T.’s number earlier that day. The

hearing judge compared Respondent’s assertions—that his use of Percocet was never an

impairment that would affect his ability to practice law—to a drunk driver who points to

his lack of accidents as justification for his behavior. The hearing judge opined that the

“Respondent clearly could benefit from addiction counseling; however, he continues to

deny a substance abuse problem.”



                                              17
                                   Mitigating Factors

       The hearing judge found the following mitigating factors to be present: absence of

prior disciplinary record; personal and emotional problems; timely good-faith efforts to

rectify the consequences of his misconduct; cooperative attitude toward the proceedings;

positive reputation in the legal community; and interim rehabilitation.

       First, the hearing judge found that Respondent had no prior disciplinary record.

Second, the hearing judge found that Respondent experienced personal and emotional

problems that affected his judgment and behavior.        The hearing judge credited the

testimony of Ms. Markus, a licensed clinical social worker who saw Respondent on a

regular basis for a few months beginning in April 2019, and again in October 2019 for

regular therapy through April 2020. Ms. Markus testified that the spring 2019 therapy

sessions were related to issues dealing with relationship struggles and the resulting

emotional consequences and traumatic responses.

       Third, the hearing judge found that Respondent made good-faith efforts to rectify

the consequences of his misconduct regarding his social media content. The hearing judge

credited Respondent’s testimony that he regretted posting and sharing inappropriate

language on his social media accounts linked to his professional profile, understood that

such content has no place in a professional setting, and that it was not his intention to

denigrate any group. Respondent testified that he perceived his social media audience to

be social friends and that, in his cultural experiences, the language was simply

commonplace communication. The hearing judge acknowledged that, after being made

aware of the misconduct in the course of Bar Counsel’s investigation, Respondent


                                            18
preserved the content at issue for the record, and then deleted the content, unlinked some

of his social media accounts from his professional website, and ceased posting content that

others may find offensive.

       Fourth, the hearing judge determined that Respondent demonstrated a cooperative

attitude toward the proceedings by timely providing written responses to Bar Counsel’s

requests for information and voluntarily appearing at the offices of the Attorney Grievance

Commission on September 23, 2019 to provide a statement under oath.

       Fifth, the hearing judge found that Respondent enjoyed a positive reputation in the

legal community. The hearing judge credited the testimony of six character witnesses

called in mitigation, including Mr. Paul Duffy, Esq., who employed the Respondent for

about five years during law school and after his admission to the Maryland Bar, and Mr.

Yoseph Orshan, Esq., a current colleague of the Respondent. The hearing judge recounted

Mr. Duffy’s testimony that he noticed nothing unusual about Respondent’s demeanor and

stated that Respondent “was always very solid.”       Mr. Duffy relied and counted on

Respondent, and testified that Respondent worked incredibly hard, was always prepared,

and concerned about clients. The hearing judge also recounted the testimony of Mr.

Orshan, who corroborated many of Mr. Duffy’s sentiments regarding the Respondent’s

work ethic, dependability, and honesty. Mr. Orshan, who occupies the office next to

Respondent, stated that he had “never seen any interactions between him and anybody that

was anything other than professional and positive.”

       Sixth, the hearing judge found that Respondent sought and received interim

rehabilitation in the form of therapy. The hearing judge found that Respondent voluntarily


                                            19
sought therapy to address the emotional impact of his break-up with J.T. and then again to

deal with the stress of Bar Counsel’s investigation. The hearing judge recounted that

Respondent’s therapist, Ms. Markus, testified that she provided no therapy related to

substance abuse because “it never came up. That wasn’t an issue that he struggled with.”

       The hearing judge observed that Respondent’s decision in 2016 to seek professional

help for his addiction and emotional problems in the spring of 2019, indicated maturity and

self-awareness; as did his immediate and appropriate response to Bar Counsel’s queries

regarding his social media accounts in September 2019. However, the hearing judge

criticized Respondent’s complete lack of candor regarding his addiction and his continuous

attempts to minimize the potential impact of addiction upon his ability to practice law as

indicating otherwise.    The hearing judge also considered Respondent’s attempts to

minimize and explain his assault on J.T., and his subsequent violations of the protective

orders, as demonstrating a pattern of distorting the truth for personal benefit as well as a

pattern of disregard for the law.

                                    STANDARD OF REVIEW

       This Court has “original and complete jurisdiction” in attorney grievance matters

and upon review, we “conduct[] an independent review of the record.” Attorney Grievance

Comm’n v. Whitehead, 405 Md. 240, 253, 950 A.2d 798, 806 (2008) (citations omitted).

We “generally defer to the credibility findings of the hearing judge,” Attorney Grievance

Comm’n v. Johnson, 472 Md. 491, 527, 247 A.3d 767, 789 (2021) (citations omitted), and

will not disturb the hearing judge’s findings of fact unless they are clearly erroneous.

Keating, 471 Md. at 641, 243 A.3d at 536 (citations omitted); Attorney Grievance Comm’n


                                            20
v. Woolery, 462 Md. 209, 230, 198 A.3d 835, 847 (2018) (“As far as what evidence a

hearing judge must rely upon to reach his or her conclusions, we have said that the hearing

judge may pick and choose what evidence to believe.”) (citation and quotation marks

omitted). We review the hearing judge’s conclusions of law without deference. Keating,

471 Md. at 641, 243 A.3d at 536 (citations omitted). Any exceptions filed by Bar Counsel

or Respondent must be “proven by the requisite standard of proof outlined in Md. Rule 19-

727(c).”14 Id. at 641, 243 A.3d at 536–37 (citation and quotation marks omitted).

              EXCEPTIONS TO THE HEARING JUDGE’S FINDINGS OF FACT

       Petitioner did not except to any of the hearing judge’s findings of fact. Respondent

excepted to several of the hearing judge’s findings.

                                Respondent’s Credibility

       Respondent excepts to the hearing judge’s finding of fact that he lacked credibility,

specifically as it related to Respondent’s assertion that he did not disclose his prior

substance abuse because he was never “specifically” asked about it.          According to

Respondent, Mr. Deeley’s testimony reflected that he had a vague recollection of his

conversations with Respondent, but no independent recollection of what was discussed.

       We overrule Respondent’s exception. As noted above, we review a hearing judge’s

findings of fact for clear error, i.e., with deference. Keating, 471 Md. at 641, 243 A.3d at

536 (citations omitted). As we have explained, the reason we “generally defer[] to the


       14
          Maryland Rule 19-727(c) states: “Bar Counsel has the burden of proving the
averments of the petition by clear and convincing evidence. If the attorney asserts an
affirmative defense or a matter of mitigation or extenuation, the attorney has the burden of
proving the defense or matter by a preponderance of the evidence.”

                                            21
credibility findings of the hearing judge [is] because the hearing judge is in the best position

to evaluate the credibility of the witnesses and to decide which one to believe[.]” Johnson,

472 Md. at 527, 247 A.3d at 789. As part of that credibility evaluation, the hearing judge

“may pick and choose what evidence to believe.” Woolery, 462 Md. at 230, 198 A.3d at

847 (citation and quotation marks omitted).

       In Johnson, we overruled an exception to a hearing judge’s finding relative to a

credibility determination, explaining that:

       [T]he hearing judge was in the best position to determine the credibility of
       the witnesses presented at the evidentiary hearing when she found that Mr.
       Johnson did not introduce any credible evidence establishing [a mitigating
       factor] when the misappropriation occurred. . . . [T]he credibility
       determination made by the hearing judge—after considering the evidence
       and testimony []—is one that this Court defers to absent clear error. Md.
       Rule 19-741(b)(2)(B) (“Th[is] Court shall give due regard to the opportunity
       of the hearing judge to assess the credibility of witnesses.”). We find no clear
       error. The hearing judge was in the best position to evaluate the veracity of
       Mr. Johnson’s explanation regarding his alleged violations of the Rules when
       she found that Mr. Johnson failed to prove by a preponderance of the
       evidence that he was suffering from a physical disability at the time of the
       misconduct. We therefore overrule Mr. Johnson’s exception.

472 Md. at 528–29, 247 A.3d at 789 (other citations, markings, and paragraph break

omitted).

       The same applies here. The hearing judge “was in the best position to determine

the credibility of” the testimony of Respondent and Mr. Deeley. Id., 247 A.3d at 789. The

hearing judge credited the testimony of Mr. Deeley and afforded less credence to

Respondent’s testimony regarding the ample opportunity Respondent had to disclose his

substance use to the character committee but did not. Respondent’s contention to the

contrary relative to the hearing judge’s credibility determination does not persuade us that


                                              22
the hearing judge’s finding constituted “clear error.” Id., 247 A.3d at 789. Finding no

error in the hearing judge’s credibility assessment, we overrule Respondent’s exception.

                                 Admission of Exhibit 6

       Respondent excepts to the hearing judge’s admission of Exhibit 6, the statement

under oath obtained by Bar Counsel on September 23, 2019 and any findings emanating

therefrom. According to Respondent, Bar Counsel attempted to admit the entire statement

as deposition testimony, and the hearing judge erred as a matter of law in admitting it as

such. We overrule Respondent’s exception.

       The investigatory process by Bar Counsel stemming from complaints filed against

attorneys are delineated in Maryland Rules 19-701–761. The process begins with the filing

of a complaint by an individual or initiated by the Attorney Grievance Commission. Md.

Rule 19-711. Thereafter, Bar Counsel must “make an inquiry concerning every complaint

that is not facially frivolous, unfounded, or duplicative.” Md. Rule 19-711(b)(1). As part

of that investigation, Md. Rule 19-712(a)(1) states that “[t]he Chair of the Commission

may authorize Bar Counsel to issue a subpoena to compel the attendance of witnesses and

the production of designated documents . . . if . . . the subpoena is necessary to and in

furtherance of an investigation being conducted by Bar Counsel[.]” As another aspect of

its investigation, Md. Rule 19-713 further states that “[b]efore a Petition for Disciplinary

or Remedial Action is filed, Bar Counsel . . . may perpetuate testimony or other evidence

relevant to a claim or defense that may be asserted in the expected action. The perpetuation

of evidence shall be governed by [Md.] Rule 2-404[,]” which, in the case of

“[d]epositions[,] may be used to the extent permitted by [Md.] Rule 2-419.” Maryland


                                            23
Rule 2-419, in turn, states that “[t]he deposition of a party . . . may be used by an adverse

party for any purpose.” Md. Rule 2-419(a)(2).

       Maryland Rule 19-712(a)(1) is directed “to compel the attendance of witnesses” and

Md. Rule 19-713 is aimed at the “testimony or other evidence relevant[.]” Once the witness

appears, voluntarily or as compelled to pursuant to Md. Rule 19-712, testimony

propounded by a sworn statement would fall under the purview of Md. Rule 19-713. That

testimony is governed by Md. Rules 2-404 and 2-419, which allow the use of a deposition

by an adverse party “for any purpose.” Md. Rule 2-419(a)(2).

       Exhibit 6 contains Respondent’s statement under oath, taken September 23, 2019.

Bar Counsel commences the proceedings by stating that “we are here for the investigative

statement under oath of [Respondent] pursuant to Maryland Rule 19-712[.]” Bar Counsel

also states, after questioning whether Respondent was familiar with the procedures of a

deposition, that “[t]his will be conducted similarly to a deposition.” We agree with

Respondent that Bar Counsel did not specifically indicate that the deposition was taken

pursuant to Md. Rule 19-713. That omission, however, is immaterial. Bar Counsel

correctly acknowledged Respondent’s presence pursuant to Md. Rule 19-712. Maryland

Rule 19-712 is directed “to compel the attendance of witnesses” and was satisfied once

Respondent’s attendance had been registered. The subsequent statement taken under oath,

the deposition, falls under the purview of Md. Rule 19-713 which addresses “testimony[.]”

The hearing judge correctly identified that statement under oath as testimony governed by

Md. Rule 19-713, and as an extension of Md. Rules 2-404 and 2-419 which permit the use

of a deposition by an adverse party, here Bar Counsel, “for any purpose.” Accordingly,


                                             24
we overrule Respondent’s exceptions to the hearing judge’s findings of fact based on

Exhibit 6.

                                CONCLUSIONS OF LAW

       The hearing judge found, by clear and convincing evidence, that Respondent

violated MARPC 19-308.1(b), and 19-308.4(a), (b), (c), (d), and (e). We agree.

             MARPC 19-308.1 – Bar Admission and Disciplinary Matters

       MARPC 19-308.1(b) (“Rule 8.1(b)”) provides:

       An applicant for admission or reinstatement to the bar, or an attorney in
       connection with a bar admission application or in connection with a
       disciplinary matter, shall not: . . .

       (b) fail to disclose a fact necessary to correct a misapprehension known by
       the person to have arisen in the matter, or knowingly fail to respond to a
       lawful demand for information from an admissions or disciplinary authority,
       except that this Rule does not require disclosure of information otherwise
       protected by [Md.] Rule 19-301.6 (1.6).

       The hearing judge concluded that Respondent violated Rule 8.1(b) for: responding

“No” to Questions 15(a)(i) and (ii) on the Bar Application and Question 6 on the

Affirmation by General Bar Applicant; failing to supplement his Bar Application to include

information that he was addicted to Percocet, sought treatment for the addiction, and was

prescribed Suboxone; and failing to disclose that information to Mr. Deeley and Mr. Quinn

during the bar admission process.

       Respondent excepts to this conclusion. According to Respondent, the specific

language of Question 15(a)(i)—“Do you have any condition or impairment (such as

substance [or] alcohol abuse[]) that in any way currently affects, or[] could affect your

ability to practice law in a competent and professional manner?”—indicated that a


                                           25
subjective response was required. According to Respondent, he subjectively determined

that he did not use substances in a way that affected his ability to practice law in a

competent and professional manner. For the same reason, Respondent also excepts to the

hearing judge’s conclusion of law that he violated Rule 8.1(b) for failing to disclose to Mr.

Deeley and Mr. Quinn his recent addiction to Percocet and his subsequent and ongoing

treatment in the form of a prescription for Suboxone.

       As the hearing judge noted, whether Respondent appreciated his substance abuse

issues when he initially completed his application to the bar, he most certainly did by the

summer of 2016 when he began to take Suboxone on a daily basis. As made clear in

Comment [1] of Rule 8.1, the rule “also requires affirmative clarification of any

misunderstanding on the part of the admissions or disciplinary authority of which the

person involved becomes aware.” In Attorney Grievance Comm’n v. Van Dusen, we

explained that an applicant to the Maryland Bar is “under an obligation to supplement [any]

response[s] with any material information up until . . . admission[.]” 443 Md. 413, 428,

116 A.3d 1013, 1022 (2015). The failure to do so is a violation of Rule 8.1(b). Id., 116

A.3d at 1022. We concluded that Van Dusen violated Rule 8.1(b) for not supplementing

his application or otherwise informing the SBLE of his criminal activity and pending

charges during the pendency of his bar application. Id., 116 A.3d at 1022. Similarly, in

the instant case, we agree with the hearing judge that Respondent knowingly failed to

supplement his answers to Question 15(a)(i) and (ii), and that he failed to disclose that

information to the character committee. Accordingly, we conclude that Respondent

violated Rule 8.1(b) and overrule Respondent’s exception.


                                             26
                             MARPC 19-308.4 – Misconduct

       The hearing judge concluded that Respondent violated MARPC 19-308.4 (“Rule

8.4”) (a), (b), (c), (d), and (e). Respondent excepts to each of those conclusions.

                                        Rule 8.4(a)

       Rule 8.4(a) states: “It is professional misconduct for an attorney to: (a) violate or

attempt to violate the [MARPC], knowingly assist or induce another to do so, or do so

through the acts of another[.]” The hearing judge found that Respondent violated Rule

8.4(a) because of his other Rule violations. As part of his exceptions to the hearing judge’s

determination that he violated other Rules, Respondent excepts to this conclusion.

       We overrule Respondent’s exception. As we often note, “when an attorney violates

a rule of professional conduct, the attorney also violates M[A]RPC 8.4(a).” Attorney

Grievance Comm’n v. Framm, 449 Md. 620, 664, 144 A.3d 827, 853 (2016); Attorney

Grievance Comm’n v. Powers, 454 Md. 79, 107, 164 A.3d 138, 154 (2017) (citation

omitted) (“An attorney violates Rule 8.4(a) when he or she violates other Rules of

Professional Conduct.”). Since we conclude that Respondent violated other Rules, we also

determine that Respondent violated Rule 8.4(a).

                                        Rule 8.4(b)

       Rule 8.4(b) provides that: “It is professional misconduct for an attorney to: . . . (b)

commit a criminal act that reflects adversely on the attorney’s honesty, trustworthiness or

fitness as an attorney in other respects[.]” The hearing judge found that Respondent

violated Rule 8.4(b) through the commission of second-degree assault and the violation of

a protective order. Respondent excepts to this conclusion because, in his view, Bar Counsel


                                             27
has not sustained its burden of providing clear and convincing evidence to support that

conclusion.

       As Comment [2] to Rule 8.4 makes clear, an attorney is only “professionally

answerable . . . for offenses that indicate [a] lack of those characteristics relevant to law

practice[]” and specifies that “[o]ffenses involving violence, dishonesty, or breach of trust,

or serious interference with the administration of justice are in that category. A pattern of

repeated offenses, even ones of minor significance when considered separately, can

indicate indifference to legal obligation.” As we recently explained, “it is not a prerequisite

to a finding of a violation of Rule 8.4(b) that the attorney have been charged with, or

convicted of, a violation of the criminal statute.” Attorney Grievance Comm’n v. Yates,

467 Md. 287, 301, 225 A.3d 1, 9 (2020) (citations omitted). Rather, “[t]o establish a

violation of Rule 8.4(b), there need only be clear and convincing evidence of a criminal

act.” Id. at 301, 225 A.3d at 9; see also Attorney Grievance Comm’n v. Gracey, 448 Md.

1, 25, 136 A.3d 798, 813 (2016) (“It is well established that a conviction is not required to

find a violation of M[A]RPC 8.4(b). The crux of the 8.4(b) analysis, rather, is whether an

attorney’s criminal act reflects adversely on the lawyer’s honesty, trustworthiness, or

fitness as a lawyer in other respects.”) (citations and quotation marks omitted).

       In this case, we conclude that there was clear and convincing evidence of a criminal

act—second-degree assault, prohibited by Md. Code, Criminal Law § 3-203—in violation

of Rule 8.4(b). As the pattern jury instructions make clear, the elements for a second-

degree assault in the form of battery are the non-accidental causing of offensive physical

contact that is not consented to. MPJI-Cr 4:01. On January 8, 2019, Respondent caused


                                              28
offensive physical contact with J.T. Respondent admitted that, at the time of the incident,

he was upset and did so to intentionally humiliate J.T. Following the incident, J.T. began

to cry, ran away from Respondent, called the police, and filed for criminal charges and a

protective order. We conclude that Respondent’s conduct met all of the requirements of a

second-degree assault. Respondent intentionally caused offensive physical contact with

J.T., which J.T. did not consent to. As such, we overrule Respondent’s contention that this

interaction was consensual and conclude that Respondent violated Rule 8.4(b).

       Respondent also violated the terms of the protective orders, which, pursuant to § 4-

509 of the Family Law Article of the Maryland Code, is a misdemeanor. We agree with

the hearing judge’s conclusion that Respondent “knowingly and intentionally violated the

various protective orders as follows: January 23, 2019 email to J.T.; January 23, 2019 text

message to J.T.; March 2019 telephone conversation with J.T.; May 1, 2019 telephone

conversation with J.T.; and May 9, 2019 meeting with J.T.” Accordingly, we overrule

Respondent’s exceptions regarding the Rule 8.4(b) violation.

                                         Rule 8.4(c)

       Pursuant to Rule 8.4(c): “It is professional misconduct for an attorney to: . . . (c)

engage in conduct involving dishonesty, fraud, deceit or misrepresentation[.]” The hearing

judge found that Respondent violated Rule 8.4(c) for “engaging in conduct involving deceit

or misrepresentation,” for failing to correct his answers to questions 15(a)(i) and (ii) on his

application to the Bar as well as failing to properly disclose his substance abuse issues to

Mr. Deeley and Mr. Quinn. As a continuation of his previous exception to the hearing




                                              29
judge’s finding that his answers on his bar application and responses to the character

committee constituted failures, Respondent excepts to this conclusion as well.

       “Not all attorney statements that turn out to be untrue violate [Rule] 8.4(c)[;]” we

have “generally required that there be a conscious objective or purpose to the

misrepresentation or omission [i.e.,] intentional failures to communicate truthful

information, as opposed to negligent falsehoods” to find a Rule 8.4(c) violation. Attorney

Grievance Comm’n v. Stanalonis, 445 Md. 129, 147, 126 A.3d 6, 16–17 (2015) (citations

and quotation marks omitted). The “prohibition [of Rule 8.4(c)] is not limited to conduct

in the practice of law, but extends to actions by an attorney in business or personal affairs

that reflect on the individual’s character and fitness to practice law.” Id. at 146–47, 126

A.3d at 16. These affairs include the process of applying to the bar. See, e.g., Attorney

Grievance Comm’n v. Slate, 457 Md. 610, 643, 180 A.3d 134, 154 (2018); Van Dusen, 443

Md. at 430, 116 A.3d at 1023.

       In Slate, we explained that a Respondent’s “silence with regard to required

information after he submitted his bar application[] constituted acts that involved

dishonesty, deceit, and misrepresentation, and violated M[A]RPC 8.4(c).” 457 Md. at 643,

180 A.3d at 154. We reached a similar conclusion in Van Dusen where we explained that

the failure to disclose prior criminal conduct when applying to the bar and failing to correct

the omission after admission to the bar constituted a violation of Rule 8.4(c). 443 Md. at

430, 116 A.3d at 1023. The same applies here. Respondent’s failure to properly disclose

his substance abuse issues as part of his bar application materials or during the character




                                             30
investigation constitutes “engaging in conduct involving deceit or misrepresentation” in

violation of Rule 8.4(c). Accordingly, as before, we overrule this exception.

                                        Rule 8.4(d)

       Rule 8.4(d) expressly states that: “It is professional misconduct for an attorney

to: . . . (d) engage in conduct that is prejudicial to the administration of justice[.]” The

hearing judge found that Respondent violated Rule 8.4(d) based on his violations of Rule

8.4(b) and that his conduct demonstrated disregard for the law which brings the legal

profession into disrepute. As a continuation of his prior exceptions to the Rule 8.4(b)

violations, Respondent excepts to this conclusion of the hearing judge as well.

       As we have explained with regard to Rule 8.4(d), “[c]onduct which is likely to

impair public confidence in the profession, impact the image of the legal profession and

engender disrespect for the court is conduct prejudicial to the administration of justice.”

Attorney Grievance Comm’n v. Brigerman, 441 Md. 23, 40–41, 105 A.3d 467, 477 (2014)

(citation omitted); Attorney Grievance Comm’n v. Markey, 469 Md. 485, 501, 230 A.3d

942, 951 (2020) (citation and internal markings omitted) (“Where a lawyer engages in

conduct that is related to the practice of law, the lawyer violates M[A]RPC 8.4(d) if the

lawyer’s conduct would negatively impact the perception of the legal profession of a

reasonable member of the public.”). “Where a lawyer engages in . . . conduct that is entirely

unrelated to the practice of law[,] the lawyer violates M[A]RPC 8.4(d) if the lawyer’s

conduct is criminal or so egregious as to make the harm, or potential harm, flowing from

it patent.” Id. at 501–02, 230 A.3d at 951 (citation and markings omitted).




                                             31
       In the case at bar, we agree with the hearing judge that Respondent’s criminal acts

and other misconduct violated Rule 8.4(d) and therefore overrule Respondent’s exceptions.

“[A]n attorney who engages in conduct that violates both Rules 8.4(b) and (c) also usually

violates Rule 8.4(d).” Attorney Grievance Comm’n v. Ndi, 459 Md. 42, 63, 184 A.3d 25,

37 (2018); Attorney Grievance Comm’n v. Hamilton, 444 Md. 163, 197, 118 A.3d 958, 977

(2015) (“Respondent’s [conduct] in violation of M[A]RPC 8.4(c), is also a violation of

M[A]RPC 8.4(d).”). As noted above, Respondent engaged in criminal acts in violation of

Rule 8.4(b) and misrepresentations in violation of Rule 8.4(c).           These violations

“negatively impact[ed] the perception of the legal profession” in the public eye and are

also a violation of Rule 8.4(d). Markey, 469 Md. at 501, 230 A.3d at 951. Accordingly,

Respondent’s exception is overruled.

                                        Rule 8.4(e)

       Rule 8.4(e) provides that:

       It is professional misconduct for an attorney to: . . . (e) knowingly manifest
       by words or conduct when acting in a professional capacity bias or prejudice
       based upon race, sex, religion, national origin, disability, age, sexual
       orientation or socioeconomic status when such action is prejudicial to the
       administration of justice, provided, however, that legitimate advocacy is not
       a violation of this section[.]

The hearing judge found that Respondent violated Rule 8.4(e) for permitting, authoring,

sharing, and endorsing biased and prejudicial language on his public social media accounts

which he used to advertise his legal practice. Respondent excepts to this conclusion,

arguing that the social media posts were made within the context of appropriate social

discourse within his social circle.



                                            32
       As we explained in Markey, the plain language of Rule 8.4(e) sets forth four

requirements to find a rule violation: “a lawyer must: (1) when acting in a professional

capacity, (2) knowingly manifest by words or conduct bias or prejudice based upon race,

sex, religion, national origin, disability, age, sexual orientation, or socioeconomic status,

(3) when such action is prejudicial to the administration of justice, and (4) not legitimate

advocacy.” 469 Md. at 509, 230 A.3d at 955.

       Respondent does not argue that his posts were related to legitimate advocacy. We

also agree with the hearing judge that the contents of Respondent’s posts, replete with

racial, homophobic, and sexist remarks, conveyed inappropriate bias and were prejudicial

to the administration of justice. The “casual usage of racial epithets in hip-hop music” and

various cultural circles does not mollify the prejudicial impact of biased terminology for

purposes of a Rule 8.4(e) violation. Attorney Grievance Comm’n v. Sanderson, 465 Md.

1, 65, 213 A.3d 122, 159 (2019); see also Montague v. State, 471 Md. 657, 243 A.3d 546

(2020) (discussing “the interconnected relationship between contemporary culture and rap

music” as it relates to the admissibility of jailhouse rap lyrics as substantive evidence).

       Respondent argues that his social media activities at issue were not conducted while

he was “acting in a professional capacity.” We overrule Respondent’s exception. In

Attorney Grievance Comm’n v. Basinger, 441 Md. 703, 713, 109 A.3d 1165, 1171 (2015),

we concluded that an attorney who sent derogatory letters to a client on his firm’s letterhead

was acting “at least partially in his capacity as [the client’s] lawyer.” We reach the same

determination in this case.      Respondent’s social media accounts contained profile

biographies that advertised his law firm’s website and contact information.               His


                                             33
username’s—“@THE_Chris_Law” and “chris_law_”—contained references to his law

practice. The offending posts are interspersed between other posts advertising his legal

services and providing legal information. Accordingly, we conclude that Respondent’s

posts were conducted as part of his professional capacity as prohibited by Rule 8.4(e) and

overrule Respondent’s exception.

                                          SANCTION

       Respondent requests a sanction that would not prohibit him from continuing to

practice law. Petitioner recommends disbarment.

       As we consistently emphasize in attorney discipline matters, the purpose of

sanctioning an attorney found to be in violation of the MARPC is to protect the public and

our profession; not to punish the attorney. Keating, 471 Md. at 651, 243 A.3d at 543

(citations omitted); Woolery, 462 Md. at 250, 198 A.3d at 859 (“The sanction we impose

is intended to protect the public and public’s confidence in the legal profession.”) (citation

and quotation marks omitted). “We protect the public through sanctions against offending

attorneys in two ways: through deterrence of the type of conduct which will not be

tolerated, and by removing those unfit to continue in the practice of law from the rolls of

those authorized to practice in this State.” Framm, 449 Md. at 665, 144 A.3d at 853–54

(citation omitted). “Ultimately, we impose a sanction that is commensurate with the nature

and gravity of the violations and the intent with which they are committed.” Attorney

Grievance Comm’n v. Frank, 470 Md. 699, 741, 236 A.3d 603, 629 (2020) (internal

citations and quotation marks omitted).




                                             34
       “When deciding the proper sanction for an errant attorney’s conduct, we do not

simply tote up the number of possible violations and aggravating factors to arrive at an

appropriate sanction.” Keating, 471 Md. at 651, 243 A.3d at 543 (citation and internal

quotation marks omitted). “[T]he severity of an appropriate sanction depends on the

circumstances of each case, . . . and any mitigating [or aggravating] factors.” Attorney

Grievance Comm’n v. Miller, 467 Md. 176, 223–24, 223 A.3d 976, 1004 (2020) (citations

omitted). As discussed above, the hearing judge found the existence of the following

aggravating factors: dishonest or selfish motive; pattern of misconduct; multiple offenses;

and refusal to acknowledge the wrongful nature of conduct. Based on his prior exceptions

to the underlying facts and conclusions of law, Respondent excepts to all of the hearing

judge’s findings of aggravating factors. We overrule Respondent’s exceptions to the

hearing judge’s findings regarding aggravating factors in conformance with and as an

extension of our previous analysis of Respondent’s Rules violations. The hearing judge

also found the existence of the following mitigating factors: absence of prior disciplinary

record; personal or emotional problems; good-faith efforts to rectify the consequences of

his misconduct; cooperative attitude toward the proceedings; positive reputation in the

legal community; and voluntarily seeking and receiving interim rehabilitation in the form

of therapy.

       In the case at bar, we determine that Respondent’s violations of Rules 8.1(b), 8.4(a),

(b), (c), (d), and (e) warrant disbarment. As we have consistently emphasized, “[a] lawyer

must, at a minimum, be trustworthy.” Van Dusen, 443 Md. at 416, 116 A.3d at 1015. An

applicant to the Maryland Bar “must disclose to the [SBLE] and this Court information that


                                             35
bears on that trait. Failure to satisfy those requirements may prevent admission to the bar

or, when discovered, result in disbarment.” Id., 116 A.3d at 1015. As we explained,

“disbarment is warranted because the deliberate failure to disclose material information

plainly reflects on the truthfulness and candor of the applicant and no character

qualification to practice law is more important than truthfulness and candor.” Id. at 432,

116 A.3d at 1024–25 (citing Attorney Grievance Comm’n v. Keehan, 311 Md. 161, 169,

533 A.2d 278 (1987) (disbarring lawyer who withheld material information relating to his

prior employment experience)); Attorney Grievance Comm’n v. Hunt, 435 Md. 133, 143–

44, 76 A.3d 1214, 1220 (2013) (disbarring attorney who failed to disclose past criminal

conduct); Attorney Grievance Comm’n v. Gilbert, 307 Md. 481, 496–497, 515 A.2d 454,

462 (1986) (disbarring an attorney who failed to disclose involvement in a civil suit)).

       In Slate, 457 Md. at 647–48, 180 A.3d at 156–57, we concluded that disbarment

was the appropriate sanction for an attorney who had violated Rules 8.1(a) and (b), 8.4(c)

and (d) for failing to disclose relevant information on his application to the Maryland Bar:

       Slate knowingly engaged in dishonesty in multiple instances. He deliberately
       concealed the Opinions and the findings therein by: responding “No” to the
       catchall question in his bar application; falsely stating under oath that the
       representations in his bar application remained accurate; withholding the
       required information during the character interview and the meeting with
       Brennan and Thomas; and failing to supplement his bar application.
       Additionally, Slate misrepresented to Bar Counsel that he had provided all
       required information. There is little doubt that, had Slate’s dishonesty come
       to light during the bar application process, we would have determined that
       he lacked the character and fitness necessary for admission to the Bar of
       Maryland.

Id. at 649, 180 A.3d at 157 (footnote omitted). Similarly, in Attorney Grievance Comm’n

v. Gracey, we succinctly stated that “[t]he fact that Rules 8.4(a), (b), (c) and (d) were


                                            36
violated also supports the imposition of the most severe sanction.” 448 Md. 1, 28, 136

A.3d 798, 814 (2016).

       In Van Dusen, we disbarred a newly admitted lawyer who was engaging in criminal

activity throughout the process of applying to the bar, without disclosing that information

as part of his application. 443 Md. at 416, 116 A.3d at 1015. We found Van Dusen not to

be trustworthy. Id. at 433, 116 A.3d at 1025 (“Mr. Van Dusen committed criminal acts

that adversely reflect on his fitness to practice law. . . . Mr. Van Dusen also failed to

disclose material information concerning his activities, their detection, investigation, and

prosecution to SBLE and this Court. This demonstrated a serious lack of candor and

truthfulness.”).

       As in Slate and Van Dusen, Respondent did not truthfully answer a question on his

application to the Bar of this state regarding his substance abuse and continued to conceal

that information during the character committee’s investigation by failing to supplement

his application materials or otherwise provide pertinent information.          While not as

egregious as the conduct in Van Dusen, Respondent also engaged in criminal conduct

relating to J.T, including a second-degree assault and multiple protective order violations.

See also Attorney Grievance Comm’n v. Young, 445 Md. 93, 108, 124 A.3d 210, 219 (2015)

(“That Respondent’s misconduct did not involve the practice of law . . . does not alter the

outcome.”). Finally, Respondent’s social media content did not conform with the conduct

required of attorneys acting in professional capacities in violation of Rule 8.4(e).

       The virtues of character, honesty, and integrity are the cornerstone of our legal

profession. “[A]bsent compelling extenuating circumstances, disbarment is ordinarily the


                                             37
sanction for intentional dishonest conduct[.]” Attorney Grievance Comm’n v. Mahone, 451

Md. 25, 46, 150 A.3d 870, 883 (2016) (citation and quotation marks omitted). We

determine that the hearing judge’s findings of mitigating factors—absence of prior

disciplinary record; personal or emotional problems; good-faith efforts to rectify the

consequences of his misconduct; cooperative attitude toward the proceedings; positive

reputation in the legal community; and voluntarily seeking and receiving interim

rehabilitation in the form of therapy—are not sufficient to avoid disbarment.15

Respondent’s failure during the admissions process and thereafter, had they been properly

disclosed, “may [have] prevent[ed his] admission to the bar[.]” Van Dusen, 443 Md. at

416, 116 A.3d at 1015. In the course of these proceedings, they have been “discovered[

and will] result in disbarment.” Id., 116 A.3d at 1015.




       15
          Respondent asks this Court to consider that his “youthfulness, absence of prior
disciplinary matters, work ethic, reputation in the legal community, competence, diligence
and zealousness allow for redemption and rehabilitation of any character defects that the
Court may find that caused the Respondent to come before this Court.” As Judge Harrell
noted in Att’y Grievance Comm’n v. Palmer, in the context of disbarring an attorney:

       This is not to say, however, that these mitigating factors become irrelevant
       should Respondent seek to be readmitted to the Bar. While we recognize the
       stigma that attaches to the sanction of disbarment, . . . practically speaking,
       a disbarred attorney, just like one assessed with an open-ended indefinite
       suspension, may reapply for admission at any time after imposition.

417 Md. 185, 215 n.16, 9 A.3d 37, 55 n.16 (2010); see also Md. Rule 19-752 (describing
the process and requirements to apply for reinstatement after disbarment); In re Cooke, 425
Md. 652, 686, 42 A.3d 610, 630–31 (2012) (describing this Court’s “decision-making”
relative to reinstatement). We recognize that the underlying conduct that brings this matter
before us is not predicated on Respondent’s direct legal representation of clients.
Regretfully, that conduct still warrants disbarment.

                                             38
     IT    IS       SO    ORDERED;
     RESPONDENT SHALL PAY ALL
     COSTS AS TAXED BY THE CLERK
     OF THIS COURT, INCLUDING
     COSTS OF ALL TRANSCRIPTS,
     PURSUANT       TO   MARYLAND
     RULE 19-709(d), FOR WHICH SUM
     JUDGMENT IS ENTERED IN
     FAVOR OF THE ATTORNEY
     GRIEVANCE          COMMISSION
     AGAINST           CHRISTOPHER
     EDWARD VASILIADES.




39